DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 11/13/2020.
Claims 1 and 14 are amended.
Claims 1-14 are pending.
The Examiner has considered foreign patent documents CN 103271438, CN 101232825, and CN 102834027 in the IDS filed 7/27/2020.
The Examiner withdraws the objection to the specification for minor informalities due to Applicant’s amendment filed 11/13/2020. 
The Examiner withdraws the objection to claims 3 and 11 for minor informalities due to Applicant’s response filed 11/13/2020.

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.
The Applicant argues that Tamaoki does not teach “a cavity is defined between the at least one flexible wall of the deformable outer container and the outer surface of the frangible tubular element, the cavity containing a liquid surrounding the frangible tubular element.” The Examiner respectfully disagrees. First, the Applicant argues that the asserted cavity in Tamaoki holds the liquid within the double pipe structure, i.e., between the wall defining the longitudinal channel and an outer wall of the pipe. The Examiner agrees with the Applicant’s characterization of Tamaoki. However, the Examiner has changed his interpretation of the frangible tubular element from being the water capsule (38) to the inner tube of the double pipe structure. Furthermore, the Examiner contends that claim 1 allows for inclusion for an intermediate element (the outer pipe of the double pipe structure) between the flexible wall of the deformable outer container and the outer surface of the frangible tubular element (the inner pipe of the 

    PNG
    media_image1.png
    601
    684
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    674
    770
    media_image2.png
    Greyscale

Second, the Applicant argues that changing the volume of liquid in Tamaoki’s chamber has not been shown to be a result effective variable and would not affect operation of the Tamaoki’s water filter since the chamber is self-contained and separate from the cavity formed by the flexible outer wall. The Examiner respectfully disagrees. As discussed above, the Examiner has interpreted the cavity differently than the Applicant has interpreted the cavity. Furthermore Tamaoki discloses that the capacity of filler material in the chamber may be suitably set depending on the application of the capsule, generally ranging from 0.15 cc to several cubic centimeters (Column 3, line 29-32). Therefore, Tamaoki recognizes that the volume of the filler is a result effective variable because it changes the application of the capsule. The Applicant further argues that the volume of liquid in the claimed cavity influences the amount of deformation of the outer wall that will activate the liquid delivery element. The fact that applicant has Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaoki et al. (US 4865056).
Regarding claims 1 and 14, Tamaoki discloses a cigarette (abstract) comprising the cigarette (26; equivalent to an aerosol generating substrate) which produces smoke (Column 6, line 35-39; equivalent to an aerosol) a water filter (28; Fig. 17-18; equivalent to a mouthpiece) comprising a filter member (34; see for example Fig. 10-12) and a capsule (38; equivalent to part a liquid delivery element), the comprising:
an upstream end and a downstream end (see annotated Fig. 17; also equivalent to a first end and a second end);
a casing (30; equivalent to a deformable outer container) having an inner surface (see Fig. 17) including a region (46) formed of a flexible material (Column 7, lines 41-43; equivalent to a flexible wall); 
	the water capsule (38) including a body (2a) which is easily crushed (Column 7, line 43-45) having a double pipe structure (Column 7, lines 34-35) including an axially extending smoke passage (40; equivalent to the frangible tubular element defining a longitudinal channel) having an outer surface facing 
	wherein a cavity is defined between the flexible casing and the inner pipe of the water capsule (see annotated Fig. 17-18 above) which contains a liquid in the capsule (Column 2, line 25-32) surrounding the inner pipe of the double pipe structure (see Fig. 17-18 above); 
	wherein elastically deforming the capsule body impregnates the filter member with the liquid (Column 2, line 25-32; equivalent to configured to deliver liquid form the cavity to the filter segment) 
	wherein the capsule can be easily crushed by externally applying force to the casing (Column 7, line 43-45). 

    PNG
    media_image3.png
    477
    809
    media_image3.png
    Greyscale

Regarding claim 2, Tamaoki discloses the water capsule (38) is easily crushed (Column 7, line 43-45; equivalent to a frangible tubular element) having a double pipe structure (Column 7, lines 34-35) including an axially extending smoke passage (40; equivalent to a longitudinal channel).
Regarding the claim limitation “wherein the liquid delivery element is configured to deliver the liquid through the longitudinal channel of the frangible tubular element upon breakage of at least one wall of the frangible tubular element”, this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing 
Regarding claim 13, Tamaoki discloses the body (2) is made of thermoplastic resins including polystyrene (Column 3, line 15-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaoki et al. (US 4865056) as applied to claim 1 above.
Regarding claim 3, Tamaoki disclose the smoking device as discussed above with respect to claim 1. Tamaoki further discloses the water capsule having an outside diameter ranging from 5-12mm (Column 6, line 5-6). Therefore, the inner pipe of the double pipe structure will have an outside diameter 
However, Tamaoki does not explicitly teach wherein a maximum outer diameter of the frangible tubular element is between 20 percent and 50 percent of a maximum diameter of the liquid deliver element. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the maximum diameter of the region of the casing since such a modification would have involved a mere change in the size of a component. A change in size generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
Regarding claim 9, Tamaoki discloses that the capacity of filler material in the chamber may be suitably set depending on the application of the capsule, generally ranging from 0.15 cc to several cubic centimeters (Column 3, line 29-32).
However, Tamaoki does not explicitly teach wherein the volume of liquid in the cavity between the deformable outer container and the frangible tubular element corresponds to less than 80% of the total volume of the cavity. 
It would have been obvious to one of ordinary skill in the art to change the capacity of the filler material to obtain different applications because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).	
Regarding claim 11, Tamaoki discloses a cylindrical filter member (see annotated Fig. 17) and the water capsule (38) having a double pipe structure (Column 7, lines 34-35) (both the filter member and the inner pipe have circular cross-sectional shape).
However, Tamaoki does not explicitly teach a maximum diameter of the liquid delivery element is substantially the same as a maximum diameter of the at least one segment of filter material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter of either the filter member or the liquid delivery element because such a modification would have involved a mere change in the size of a component. A change in size generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
Regarding claim 12, Tamaoki discloses the water filter (38; Fig. 17). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the known filter configuration as in Fig. 10 with the water filter of Fig. 17 in order to obtain the predictable result of squeezing the water filter to crush the water capsule to impregnate a filter with liquid (Column 6, line 20- 27).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaoki et al. (US 4865056) as applied to claim 1 above and further in view of Walker (US 3991773). 
Regarding claim 4, Tamaoki discloses the smoking article as discussed above with respect to claim 1.
However, Tamaoki is silent as to wherein the deformable outer container comprises a flexible outer tube, an upstream end wall at the upstream end of the flexible outer tube and a downstream end wall at the downstream end of the flexible outer tube, wherein each of the upstream end wall and the downstream end wall comprises an aperture and wherein the longitudinal channel of the frangible tubular element extends between the apertures. 
Walker teaches a filter element for tobacco smoke (abstract) comprising filter (10; Fig. 2-4) with a casing (20) including mutually spaced end walls (24) forming a chamber (27), and a liquid containing module (28) disposed within the chamber such that at least a portion of the external surface of the liquid containing module preferably contacts the end walls (Column 4, line 14-17), the end walls comprise a centrally disposed port (30; Fig. 6) to allow passage of smoke therethrough, and to permit liquid from the module to flow into the plugs (Column 4, lines 18-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the known casing with mutual spaced end walls having a centrally disposed port as in Walker and the known water capsule of Tamaoki in order to obtain the predictable result of permitting passage of smoke therethrough, and the passage of liquid from the capsule to the filter plugs (Walker; Column 4, lines 18-24) with the benefit of being used a conventional dry filter or as a 
Regarding claim 5, modified Tamaoki is silent as to wherein the frangible tubular element is mounted within at least one of the apertures in the upstream end wall and the downstream end wall of the deformable container. 
Walker further teaches an alternative embodiment where the casing (20; Fig. 11) comprises a plurality of ports (52) and a centrally disposed port (53) and a module (46) having weakened ends (48) such that the centrally disposed port may be plugged by the end portion of the module (Column 5, lines 31-38).
It would have been obvious to said skilled artisan to have substituted the known arrangement of the water capsule in the casing as in modified Tamaoki for the known embodiment of the module being plugged by the end portion of the module in order to achieve the predictable result permitting passage of smoke therethrough, and the passage of liquid from the capsule to the filter plugs (Walker; Column 4, lines 18-24) with the benefit of being used a conventional dry filter or as a moistened filter while preventing the substantial obstruction of the smoke flowing through the filter (Walker; Column 2, line 46-55). Furthermore, substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art (see MPEP 2144.06(II)).
Regarding claim 6, modified Tamaoki is silent as to wherein the frangible tubular element is integrally formed with at least one of the end walls of the deformable outer container.
It would have been obvious to modify the water capsule and at least one end wall of modified Tamaoki to be integral because it has been held that making the apparatus parts integral or separable when the operation of the apparatus is not otherwise changed is within the level of ordinary skill in the art. See MPEP 2144.04(V).
Regarding claim 7, modified Tamaoki discloses that the end walls (24) do not deform when being compressed (see Fig. 3 of Walker). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaoki et al. (US 4865056) as applied to claim 1 above and further in view of Besso et al. (US 2014/0311508).
Regarding claim 8, Tamaoki discloses the smoking article as discussed above with respect to claim 1.
However, Tamaoki is silent as to wherein the at least one flexible wall of the deformable outer container is formed from a substantially transparent material. 
	Besso teaches a smoking article (abstract) comprising a filter element (1) comprising a first wrapper including a transparent window (7) in region of a cavity (5) with and a capsule (6) within the cavity (see Fig. 3), the capsule being breakable which releases fluid when ruptured (Paragraph 65). 
	It would have been obvious to one of ordinary skill in the art to have modified the casing of Tamaoki to be transparent as in Besso in order to see the water capsule through the transparent section (Besso; abstract) which provides the benefit of rapidly notifying the consumer the presence of the capsule, while also allowing the consumer to confirm intactness of the capsule prior to rupture (Besso; Paragraph 12). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaoki et al. (US 4865056) as applied to claim 1 above and further in view of Karles et al. (US 2006/0174901).
Regarding claim 10, Tamaoki discloses the smoking article as discussed above with respect to claim 10.
However, Tamaoki is silent as to wherein a resistance to draw of the aerosol-generating article before the liquid is delivered form the liquid delivery element into the at least one segment of filter material is no more than 30 millimeters of water gauge and greater than the resistance to draw of an aerosol-generating article having a corresponding construction but without the liquid delivery element. 
	Karles teaches a cigarette (abstract) wherein it is known that filter construction including one more capsules may include a variety of different structures and that adjusting the length or pressure drop of the segments in a filter will adjust to provide optimal sorption while maintaining acceptable draw resistance (paragraph 32), wherein the shape and diameter of macrocapsules can affect the resistance to draw (paragraph 86).  
It would have been obvious to one of ordinary skill in the art to have changed the length or pressure drop of the filter members to obtain various amounts optimal sorption and acceptable draw. Furthermore, it would have been obvious to one of ordinary skill in the art to have changed the shape and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dock (US 3762422) teaches the use of a resilient waterproofing housing with water-bearing rupturable capsules.










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747    

/Michael J Felton/Primary Examiner, Art Unit 1747